DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after decision by PTAB affirming the Examiner.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.

Status of Claims
 
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the remarks and/or arguments for Application 13/625,423 filed on 12 March 2021.
The rejection of claims 1-24 under 35 U.S.C. § 101 is maintained based on the decision by PTAB on 4 March 2019 and 15 January 2021 affirming the § 101 rejection stated in the previous office actions.
The rejection of claims 1-24 under 35 U.S.C. § 103 is withdrawn based on the decision by PTAB on 4 March 2019 reversing the § 103 rejection stated in the previous office action.
Claims 1, 13, 19, and 20 have been amended.
Claims 25-27 have been added. 
Claims 1-27 are currently pending and have been examined.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows:



Claims 1-27 are rejected under 35 U.S.C. § 101 because the claimed -invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 1 is directed towards facilitating matched trades processing while limiting price movement thru predetermined and/or preset trading criteria rules and/or instructions in an automated manner, involving steps that are nothing more than merely receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert) associated with the performance of a financial transaction in a trading environment, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of conducting a fundamental economic principle/concept (e.g., risk mitigation) associated with a financial (trading) transaction (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert), which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… establishing an interval price limit (IPL) period that defines a predetermined length of time commencing at a start time; establishing an anchor price that defines a benchmark value of a financial instrument by communicating with one or more market participant terminals to determine a current market value or price level of the particular financial instrument; establishing an IPL amount that defines a permissible increase or decrease in the anchor price of the financial instrument during the IPL period; receiving and matching, via the at least one matching engine module, a first buy order with  a first sell order and a second buy order with a second sell order for the financial instrument during the IPL period, thereby generating a first matched trade corresponding to the first buy order and the first sell order, the first matched trade having a first trade price, and a second matched trade corresponding to the second buy order and the second sell order, the second matched trade having a second trade price, said first trade price and said second said trade price comprising a price that is independent of the anchor price; comparing the first trade price to the anchor price upon completion of said matching of the first buy order and the first sell order; determining that the first trade price is within the IPL amount of the anchor price for the first matched trade and, responsive to the first trade price being within the IPL amount, executing, in real-time, the first matched trade; comparing the second trade price to the anchor price upon completion of said matching of the second buy order and the second sell order; determining that the second trade price is not within the IPL amount of the anchor price for the second matched trade; responsive to determining that the second trade price is not within the IPL amount: initiating a hold period having a predetermined hold time, wherein the hold period suspends real-time processing of matched trades having trade prices outside of the IPL amount and continues real-time processing of matched trades having trade prices within the IPL amount; and preventing the second matched trade from executing, in real-time, during said hold period, said executing and preventing both occurring during the IPL period; and after said IPL period, establishing an updated IPL period and an updated anchor price by determining an updated current market value or price level of the particular financial instrument”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Facilitating the use of price/trading limits on matched trades in financial instrument trading which is akin to merely establishing a price range under which execution of a particular trade is to be permitted and/or allowed to be undertaken in order to minimize price movement and/or variation is a basic economic practice (e.g., risk mitigation) and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of a fundamental economic practice while merely utilizing rules and/or instructions to facilitate interactions between people, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising establishing price limits and time intervals, and preventing matched trades that fall outside the price limits within the time intervals from executing, within a financial instrument trading system that matches buy and sell orders, while generating a notification alert (transmitting information) falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the use of computer device language, the limitations recited in the context of the claim encompasses user thinking determining preventing matched trades that fall outside the price limits within the time intervals from executing during a specific period. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – “exchange server”, nothing in the claim element precludes the steps from the organizing human interactions and mental processes groupings. Accordingly, for these reasons, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “exchange server”, “matching engine”, “processor”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a fundamental economic principle/concept (e.g., risk mitigation) associated with a financial (trading) transaction (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert).

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of conducting a fundamental economic principle/concept (e.g., risk mitigation) associated with a financial (trading) transaction (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert) using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Independent claim 13 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 13 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine) Therefore the reasoning provided for claim 1 applies to claim 13 accordingly. 

Dependent claims 2-12 and 14-27 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 14, the step(s) comprising “wherein during the hold period, the at least one matching engine module: is prevented from executing matched trades for the financial instrument having a trade price that is beyond the IPL amount of the anchor price, and executes matched trades for the financial instrument having a trade price within the IPL amount of the anchor price ”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further devices used as an intermediary as well as rules and/or instructions used in the process. 

In claims 3 and 15, the step(s) comprising “canceling, amending, or making inactive at least one order for the financial instrument during the hold period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 4 and 16, the step(s) comprising “during said hold period, preventing entry of new orders that would result in a matched trade having a trade price beyond the IPL amount of the anchor price, and preventing amendment of existing orders that would result in a matched trade having a trade price beyond the IPL amount of the anchor price, said existing orders having been received by said matching engine module prior to commencement of said hold period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 5 and 17, the step(s) comprising “commencing the updated IPL period; and generating at least one other matched trade during the updated IPL period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 6 and 18, the step(s) comprising “matching said at least one new order with at least one other order to generate a new matched trade; and executing the new matched trade”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 7 and 19, the step(s) comprising “commencing the updated IPL period; and generating at least one other matched trade during the updated IPL period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 8 and 20, the step(s) comprising “preventing the at least one other matched trade from executing and initiating a second hold period during the updated IPL period if the at least one other matched trade has a trade price that is not within the IPL amount of the updated anchor price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 9 and 21, the step(s) comprising “wherein at least one of the orders received is a stop-limit order having a limit price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 10 and 22, the step(s) comprising “wherein a last traded price of the financial instrument triggers the stop order, and wherein the limit price is not within the IPL amount of the anchor price, the method further comprising: temporarily adjusting the limit price to a price that is within the IPL amount of the anchor price; and attempting to match the stop order at the adjusted limit price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 11 and 23, the step(s) comprising “reverting the limit price back to its original value if the stop order is not matched at the adjusted limit price within a predetermined period of time”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 12 and 24, the step(s) comprising “wherein said alert message informs the one or more trading terminals that the hold period has been begun and specifies a duration of the hold period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claim 25, the step(s) comprising “generating an alert message; transmitting the alert message, over a network, to one or more trading terminals in communication with the exchange server”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), grouping, because it merely describes further intermediate steps including intermediary devices used in the process. 

In claims 26 and 27, the step(s) comprising “determining that the second trade price is within a second IPL amount of the updated anchor price, said second IPL amount established during the updated IPL period; and executing the second matched trade in real-time during the updated IPL period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.




Conclusion

Claims 1-27 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692